[Cite as In re A.B., 2017-Ohio-4344.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: A.B.                                          C.A. No.       16CA010927
       C.B.


                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
                                                     CASE Nos. 15 JC 45172
                                                                15 JC 45173

                                 DECISION AND JOURNAL ENTRY

Dated: June 19, 2017



        CARR, Judge.

        {¶1}     Appellant T.H. (“Mother”) appeals the judgment of the Lorain County Court of

Common Pleas, Juvenile Division, which denied her request to file untimely objections instanter

in the absence of any showing of excusable neglect, and which further “denied” her objections to

the magistrate’s decision for noncompliance with the timeliness requirements of Juv.R. 40. This

Court dismisses the entire appeal as moot.

                                                I.

Procedural history

        {¶2}     Mother is the biological mother of A.B. and C.B.          The biological father

(“Father”), whose initials are also C.B., is not a party to this appeal. The parents were not

married or living together at any time during the course of these proceedings.

        {¶3}     In early April 2015, Lorain County Children Services (“LCCS”) filed a complaint

alleging that A.B. and C.B. were dependent and neglected children. After continuing the matter
                                                 2


once, the magistrate held an adjudicatory hearing in mid-June, followed by a dispositional

hearing five days later.

       {¶4}    On June 19, 2015, the magistrate issued a decision from the adjudicatory hearing,

adjudicating the children dependent and neglected. The magistrate’s decision failed to contain

the requisite, conspicuous notice pursuant to Juv.R. 40(D), notifying the parties that they must

file written objections to findings of fact and/or conclusions of law within fourteen days, or be

precluded from raising such issues on appeal. See Juv.R. 40(D)(3)(a)(iii) and (b)(i). The

juvenile judge issued a judgment entry the same day, adopting the magistrate’s decision, and

adjudicating the children dependent and neglected. The judgment entry, however, contained a

disclaimer indicating that it merely constituted an interim order, valid for 28 days, plus additional

28-day incremental extensions “for good cause shown.”

       {¶5}    On June 29, 2015, the magistrate issued a decision from the dispositional hearing,

ordering that both children be placed in the legal custody of Father under an order of protective

supervision to LCCS. Mother was awarded visitation. This decision, too, failed to contain the

requisite, conspicuous Juv.R. 40(D) notice regarding objections. The juvenile judge issued a

judgment entry1 the same day, adopting the magistrate’s decision, and granting legal custody to

Father with an order of protective supervision, and ordering that Mother shall have parenting

time as set forth in the magistrate’s decision. This judgment, too, contained the same disclaimer

indicating that it merely constituted a 28-day interim order, subject to extension “for good cause

shown.”



1
   The juvenile court mistakenly captioned this document as “Judgment Entry Adopting
Magistrate’s Adjudication Decision[.]” As further discussed below, it later purported to amend
its June 29, 2015 judgment entry to modify the caption to read “Judgment Entry Adopting
Magistrate’s Dispositional Decision.”
                                                    3


       {¶6}    The clerk’s docket of events indicates that both adjudicatory entries and both

dispositional entries were served on the parties.

       {¶7}    On July 20, 2015, Mother filed a motion for leave to file objections instanter. She

appended her proposed objections to the motion. Substantively, Mother’s objections challenged

only the dispositional orders. She argued that an award of legal custody to Father was against

the manifest weight of the evidence and was not in the best interest of the children. She also

objected to the visitation order as being unreasonable. Mother requested the opportunity to

supplement her objections after the transcript of the hearing had been filed. LCCS filed a motion

to dismiss Mother’s objections as untimely.

       {¶8}    Before the juvenile court had an opportunity to consider the two pending motions,

Mother filed her first appeal to this Court. She asserted that she was appealing the June 29, 2015

judgment entry, i.e., the dispositional order. After issuing a show cause order and reviewing any

responses, this Court dismissed Mother’s first appeal by journal entry for lack of a final,

appealable order, because the juvenile court had failed to independently issue an adjudication

concerning the children. In re A.B., C.B., 9th Dist. Lorain No. 15CA010824 (Sept. 18, 2015).

       {¶9}    Immediately thereafter, LCCS filed a motion to terminate protective supervision.

Two days later, on September 24, 2015, the juvenile court issued an order indicating that it

would grant the agency’s motion without a hearing unless any party filed written objections

within seven days. Within the same minute, the judge filed a journal entry noting that seven

days had elapsed since the agency had filed its motion to terminate protective supervision and

that no party had filed written objections. The juvenile court granted the agency’s motion,

terminated protective supervision, and cancelled all further hearings. The practical effect of this

order is unclear. Given that the juvenile court’s interim dispositional order awarding legal
                                                   4


custody to Father under an order of protective supervision had expired as of July 27, 2015, and

the record contains no extension of that order, the agency no longer possessed an award of

protective supervision which might be terminated within this procedural context.

          {¶10} On October 1, 2015, the magistrate issued an order, vacating the judge’s

September 24, 2015 journal entry which terminated protective supervision upon finding that it

had been “submitted in error[.]”2        Further complicating the matter, on the same day, the

magistrate issued another order (not a decision), mirroring the judge’s September 24, 2015 order,

terminating protective supervision and cancelling all future hearings.

          {¶11} On October 19, 2015, the juvenile judge issued a journal entry which stated in its

entirety: “Pursuant to Civil Rule 60 the Judgment Entry docketed June 29, 2015 at 9:03 A.M. is

hereby amended to reflect that the title shall read Judgment Entry Adopting Magistrate’s

Dispositional Decision.” The trial court stapled its June 29, 2015 order to the journal entry. As

noted above, the June 29, 2015 judgment entry adopting the magistrate’s decision regarding

disposition contained a scrivener’s error in the caption referencing adoption of the adjudicatory

decision.

          {¶12} On November 19, 2015, Mother filed her second appeal to this Court. She

asserted that she was appealing the October 19, 2015 journal entry amending the June 29, 2015

judgment entry, i.e., a second attempt to appeal the dispositional order. In the absence of the

record before us, this Court issued a show cause order out of concern that the juvenile court had

still not independently issued an adjudication concerning the children.           Accordingly, we

questioned whether we had jurisdiction to consider the appeal. Based on the appellee’s assertion

that the juvenile court had not issued an independent judgment adjudicating the children, coupled


2
    Clearly a magistrate does not have the authority to vacate a judge’s order.
                                                  5


with Mother’s concession that finality was an issue, this Court dismissed Mother’s second appeal

by journal entry for lack of a final, appealable order. In re A.B., C.B., 9th Dist. Lorain No.

15CA010884 (Feb. 4, 2016).

          {¶13} On February 4, 2016, the juvenile court issued a judgment entry adopting the

magistrate’s June 19, 2015 decision, and independently adjudicated the children dependent and

neglected. This order did not contain the earlier disclaimer that it was merely an interim order.

The judge’s judgment entry did contain the Juv.R. 40 notice regarding the 14-day time limit

within which any party must file objections to the magistrate’s findings of fact or conclusions of

law or be precluded from raising such issues on appeal. Such a notice, however, must be

conspicuously placed on the magistrate’s decision pursuant to Juv.R. 40(D)(3)(a)(iii), rather than

on the judge’s adoption of the magistrate’s decision, in order to comply with the rules and accord

the proper notice to the parties.

          {¶14} Also on February 4, 2016, the juvenile court issued a judgment entry, adopting the

magistrate’s June 29, 2015 dispositional decision,3 and independently granting an award of legal

custody to Father with an order of protective supervision to LCCS. Accordingly, on February 4,

2016, the juvenile court issued its first final, appealable order, when it both adjudicated the

children and issued an initial disposition. In re Z.R., 9th Dist. Summit No. 26860, 2016-Ohio-

1331, ¶ 13, citing In re Murray, 52 Ohio St. 3d 155 (1990), syllabus (holding that, until final

disposition has been ordered, the parties to a dependency, neglect, abuse case have only one prior

opportunity to appeal, occurring after the juvenile court has adjudicated the child and issued an

initial disposition).




3
    The juvenile court erroneously noted that this magistrate’s decision was dated June 26, 2015.
                                                 6


       {¶15} Also on February 4, 2016, the juvenile court issued a journal entry, noting that

Mother had filed objections to the magistrate’s June 29, 2015 dispositional decision on July 20,

2015. The juvenile court (1) denied Mother’s request for leave to file her objections instanter,

and (2) “denied” Mother’s objections as noncompliant with Juv.R. 40 timeliness requirements.

In the absence of leave to file her objections, however, Mother had no objections upon which the

juvenile court could rule.

       {¶16} The next day, LCCS moved to terminate protective supervision. The juvenile

court issued a journal entry informing the parties that it would grant the motion if no party

objected within seven days. On February 12, 2016, the juvenile court issued a journal entry

terminating protective supervision and cancelling all future hearings. Mother has not appealed

from this judgment.

       {¶17} Mother filed a timely appeal from the February 4, 2016 journal entry denying her

request for leave to file objections instanter to the magistrate’s dispositional decision. She raises

one assignment of error for review.       Despite the tortured procedural posture and multiple

missteps effectuated by both the lower court and the parties, this Court lacks the authority to

address the substance of Mother’s assignment of error, as the issue raised therein is now moot.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       DENYING MOTHER’S REQUEST FOR LEAVE TO FILE OBJECTIONS
       INSTANTER[.]

       {¶18} Mother argues that the juvenile court abused its discretion by denying her request

for leave to file her objections instanter. This Court dismisses the appeal, as the issues raised

herein have been rendered moot.
                                                   7


          {¶19} The effect of mootness is well settled:

          “The duty of this court, as of every other judicial tribunal, is to decide actual
          controversies by a judgment which can be carried into effect, and not to give
          opinions upon moot questions or abstract propositions, or to declare principles or
          rules of law which cannot affect the matter in issue in the case before it. It
          necessarily follows that when, pending an appeal from the judgment of a lower
          court, and without any fault of the defendant, an event occurs which renders it
          impossible for this court, if it should decide the case in favor of the plaintiff, to
          grant him any effectual relief whatever, the court will not proceed to a formal
          judgment, but will dismiss the appeal. And such a fact, when not appearing on the
          record, may be proved by extrinsic evidence.”

Miner v. Witt, 82 Ohio St. 237, 238-239 (1910), quoting Mills v. Green, 159 U.S. 651, 653

(1895).

Mootness based on a child’s age

          {¶20} Based on a review of the record, this Court notes that one of the subject children,

A.B., has attained the age of majority during the pendency of this appeal, thereby rendering the

appeal moot as to her.

          {¶21} The juvenile court’s jurisdiction to address matters involving dependent,

neglected, and abused children is governed by R.C. 2151.353(F)(1), which provides, in relevant

part:

          The [juvenile] court shall retain jurisdiction over any child for whom the court
          issues an order of disposition pursuant to [R.C. 2151.353(A), R.C. 2151.414, or
          R.C. 2151.415] until the child attains the age of eighteen years if the child does
          not have a developmental disability or physical impairment, the child attains the
          age of twenty-one years if the child has a developmental disability or physical
          impairment, or the child is adopted and a final decree of adoption is issued, except
          that the court may retain jurisdiction over the child and continue any order of
          disposition * * * for a specified period of time to enable the child to graduate
          from high school or vocational school.

Accordingly, in the absence of the applicability of very limited exceptions, the juvenile court

loses jurisdiction of a child previously adjudicated dependent, neglected, or abused once the
                                                8


child reaches 18 years old. In re M., 6th Dist. Wood No. WD-03-092, 2004-Ohio-3798, ¶ 9; see

also In re Reynolds, 9th Dist. Summit No. 20284, 2001 WL 196567, *4 (Feb. 28, 2001).

       {¶22} A.B. turned 18 years old on October 19, 2016. The record does not indicate that

any of the limited exceptions to the termination of jurisdiction are applicable to her.

Accordingly, as the juvenile court has lost jurisdiction over A.B., no decision by this Court could

grant any effectual relief regarding her. Accordingly, all issues pertaining to A.B. in this case

have been rendered moot.

Mootness based on unchallenged resolution of the complaint

       {¶23} Although the juvenile court has not lost jurisdiction over C.B. (d.o.b. 9/2/06) due

to his age, this Court nevertheless concludes that there remain no justiciable issues as to that

child either. When the juvenile court issued its February 12, 2016 order terminating protective

supervision, it resolved all issues arising out of the agency’s complaint and rendered a final

disposition. C.B. at that time was squarely in the legal custody of Father. Mother has not

appealed that final disposition. Because our decision regarding the propriety of the juvenile

court’s order denying Mother leave to file objections to the magistrate’s decision regarding the

initial dispositional orders would have no effect on the final disposition from which Mother has

not appealed, this Court is unfortunately compelled to dismiss Mother’s appeal as moot.

                                                    III.

       {¶24} Given the attainment of the age of majority by A.B., and the unchallenged

judgment ordering a final disposition for C.B., Mother’s sole assignment of error has been

rendered moot.

                                                                                Appeal dismissed.
                                                9


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



SCHAFER, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

ROBERT CABRERA, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and EMILY W. KIRSCH, Assistant Prosecuting
Attorney, for Appellee.